DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wessel (8,757,283).

Regarding claim 1, Wessel discloses a turf aerator, comprising:

A tine assembly comprising;
A plurality of tines (27)
A retractor plate (28) for positioning the plurality of tines (27)
A linkage (uunumbered Figures 1 and 7) for selectively moving the retractor plate and the plurality of tines between an operating position and a retracted position
An input mechanism (14) coupled to the linkage, the input mechanism operable to activate the linkage to move the retractor plate and the plurality of tines between the operating position and the retracted position


Regarding claim 3, the input mechanism comprises a hand lever operable by a hand of an operator.

Regarding claim 4, a first end of the linkage terminates at the input mechanism and a second end of the linkage is coupled to a keeper bar (unnumbered pin/bar linkage is connected to on top of retractor plate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wessel (8,757,283) as applied to claim 1 above and further in view of Warke (5,398,767).

Regarding claims 2 and 5-8, Wessel discloses the invention as described above, but fails to disclose that the input mechanism could comprise a foot pedal or include a second input mechanism and latching mechansim.  Like Wessel, Cohen also discloses a turf aerator moveable via an input mechanism between an operating position and a retracted position.  Unlike Wessel, Cohen discloses the use of a foot pedal (50,75) to move the turf aerator between positions and a second input/handle mechanism to .


Allowable Subject Matter
Claims 9-20 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671